        Case 1:19-cr-00373-PGG Document 347 Filed 08/10/21 Page 1 of 1




                                          August 10, 2021

Via ECF
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

      Re:    United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
             Response to Court’s Order of July 30, 2021 (ECF No. 346)

Dear Judge Gardephe:

      I write in response to the Court’s Order dated July 30, 2021 (ECF No. 346), directing
Michael Avenatti to submit an affidavit pursuant before the Court may rule on his in forma
pauperis status.
       I am filing separately a CJA-23 form that Mr. Avenatti completed with the
assistance of his court-appointed federal public defenders in United States v. Avenatti, 19
Cr. 374 (JMF), which incorporates, by reference, the CJA-23 form and accompanying
affidavit Mr. Avenatti previously submitted in that case. See 19 Cr. 374 (JMF) at Dkt. No.
139.
                                          Respectfully Submitted,
                                          /s Scott Srebnick
                                          Scott A. Srebnick

cc: Government Counsel
